Appeal unanimously dismissed, without costs. Memorandum: This appeal from an order in an article 78 proceeding is not maintainable as of right (CPLR 5701, subd. [b], par. 1) and permission to appeal was not -obtained. Since the order remits the proceeding to appellant for a hearing, had permission to appeal been sought herein we would have denied the application (see Matter of Vicenzio v. City of Utica, 30 A D 2d 771). (Appeal from-order of Onondaga Special Term annulling determination revoking license.) Present — Goldman, P. J., Del Vecchio, Witmer, Cardamone and Henry, JJ.